Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
23, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00389-CV

                    IN THE INTEREST OF M.R, A CHILD



                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                 MEMORANDUM                        OPINION


      This is an appeal from a final decree terminating the parental rights of C.A.R.
(Mother) to her child, M.R. The child’s grandmother, A.R. (Grandmother), filed a
petition in intervention in the trial court and a notice of appeal from the termination
decree.

      On May 22, 2018, this court ordered a hearing to determine whether Mother
and/or Grandmother desire to pursue an appeal, and, if so, whether Mother and/or
Grandmother was indigent and, thus entitled to appointed counsel on appeal. On
June 5, 2018, the trial court held a hearing, determined that Mother’s affidavit of
relinquishment was involuntary, and granted Mother a new trial. The trial court
further found that Mother was indigent and entitled to appointed counsel. On June
29, 2018, Mother’s appointed counsel filed a motion to extend time to file a brief
stating that the record was unclear as to whether the trial court granted a new trial as
to both Mother and Grandmother. This court granted counsel’s motion for an
extension to file the brief through July 27, 2018. No brief was filed by the stated
deadline.

      On July 31, 2018, this court ordered a hearing to determine the reason for the
failure to file a brief, and whether Mother and/or Grandmother desired to continue
the appeal. At the hearing, Mother’s counsel stated that he had spoken with Mother
and, in light of the new trial, Mother no longer wished to pursue her appeal. Mother’s
counsel represented that any appeal by Mother or Grandmother, in light of the new
trial, was premature.

      On August 17, 2018, Mother filed a voluntary motion to dismiss the appeal.
See Tex. R. App. P. 42.1(a)(1). The motion is granted. Grandmother has not filed a
written motion to dismiss the appeal. However, based on counsel’s representation at
the hearing that neither Mother nor Grandmother wishes to continue the appeal, we
dismiss the appeal.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2